Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This supplemental notice of allowability is to clarify the amendment to claim 1, line 3, and to correct the record to consistently show that claim 4 is to be canceled.  Hence, while this paper duplicates much of what was presented in the Notice of Allowance dated 02/01/2021, it corrects in pertinent part the above noted details.

Election/Restriction
Combination/Subcombination
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 18, drawn to the combination of a recliner chair with reclining mechanisms, classified in US class 297.
II. Claims 16-17, drawn to the subcombination of a reclining mechanism, classified in US class 16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because there are several details recited in the subcombination independent claim 16 that are not recited in the combination independent .  The subcombination has separate utility such as a linkage between any two relatively moving members such as in a sliding cabinet, drawer or door.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Product/Method
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-17, drawn to the product of a recliner chair and a reclining mechanisms, classified in US class 297.
B. Claim 18, drawn to a method of using a reclining mechanism, classified in US class 297, with more specifics than in the product independent claim.
The inventions are independent or distinct, each from the other because:
Inventions A and B are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or the product can be used in a materially different process such as one that does not require wireless activation of the reclining movement.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Aleksynas on 12/17/2020 a provisional election was made without traverse to prosecute the combination and product invention of Groups I and A, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and follow up communication with Daniel Aleksynas on 19 Jan 2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 3,  --for movement of the cushion frame along a path--  has been inserted after “frame” (second occurrence);
Claim 1, line 5,  --, each recliner mechanism including a backrest lock arm with a first end having a roller bearing protruding into the path--  has been inserted after “frame”;
Claim 1, after line 5,  --wherein the cushion frame includes a pair of hook plates that protrude into the path and receive the roller bearings of the recliner mechanisms in a slot of each hook plate during movement of the cushion frame, and--  has been inserted;
Claim 1, line 6, “, as” has been deleted;
Claim 1, line 6, “extends” has been replaced by  --moves independently of the backrest frame--  ;

Claim 1, line 7, “engages” has been replaced by  --engage the roller bearings of--  ;
Claim 1, line 7, “so that” has been replaced by  --causing--  ;
Claim 1, line 7, “pivots” has been replaced by  --to pivot--  ;
Claim 1, line 8, “the extension” has been replaced by  --further movement--  ;
Claim 1, line 8,  --in the extension direction--  has been inserted after “frame”;
Claim 4 has been canceled;
Claim 5, line 2, “to extend” has been replaced by  --to each other to move--  ;
Claim 6, line 2,  --and--  has been inserted after “frame”;
Claim 7, line 4, “a” (first occurrence) has been replaced by  --the--  ;
Claim 11, line 1, “backrest” has been replaced by  --cushion--  ;
Claim 11, line 1, “extended” has been replaced by  --moved--  ;
Claim 11, line 2, “backrest” has been replaced by  --cushion--  ;
Claim 13, line 1, “4” has been replaced by  --5--  ;
Claim 14, line 1, “4” has been replaced by  --5--  ;
Claim 14, line 2,  --, relative to the extension direction--  has been inserted after “both”;
Claim 15, line 1, “4” has been replaced by  --5--  ; and 
Claims 16-18 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests a cushion frame having a pair of hook plates that protrude into a sliding path of movement defined by the movement of the cushion frame along the base frame and a pair of reclining mechanisms mounted at opposing respective sides of the base frame and pivotally connecting the backrest to the cushion frame, where the reclining mechanisms include respective backrest lock arms each with a first end having a roller bearing also protruding into the path such that the respective roller bearings of the recliner mechanisms are received in slots of the hook plates during movement of the cushion frame along the path, together with all the other details recited in claim 1.
Some of the closest prior art includes the following references (three of which were cited by Applicant):
US 5779310 A
US 6588837 B1
US 4402096 A
US 7806478 B1
US 10334951 B2
GB 209263 A
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636